The opinion of the Court was delivered by
Lewis, C. J.
A building erected on a chattel is itself a- chattel ; and, therefore, buildings erected by a tenant for years, on the demised premises, for the accommodation of his business, are •not subject to mechanics’ liens: 9 Barr 117; 10 Barr 252; 2 Harris 118. But in this case the tenant had a right by the contract to take a certain part of the premises, particularly described, on ground-rent, at an annual sum fixed by the contract. No words of inheritance are necessary in an executory contract. It is sufficient, if it be manifest from the instrument that a fee simple was intended to be conveyed. This was sufficiently indicated in the contract, and the parties subsequently carried it out by a conveyance in fee, subject to the ground-rent agreed on. It is not likely that the tenant would have erected the tavern-house, and outbuildings, if he had had no certainty of enjoyment beyond the' term of seven years. It was his right to a conveyance in fee that induced him to cause the erections; and it may well be presumed that it was also that right which the material-men relied on, when they furnished the materials for building on the premises. We are of opinion that, at the' commencement of the building, the tenant had an equitable estate in the land which made the buildings subject to a mechanic’s lien. The use of a part of the lumber for outbuildings does not defeat the lien.
Judgment affirmed.